IN RE: Jones, Larry; — Plaintiff(s); Applying for Supervisory and/or Remedial Writ; Parish of Jefferson 24th Judicial District Court Div. “I” Number 97-7138; to the Court of Appeal, Fifth Circuit, Number 99-KH-0164
Writ granted; case remanded to the district court. The district court is ordered to appoint counsel for purposes of holding a hearing at which it will determine whether relator is entitled to an out-of-time appeal under the rule of State v. Counterman, 475 So.2d 336, 340 (La.1985).
CALOGERO, C.J. not on panel.